Citation Nr: 0404168	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for Department of Veterans 
Affairs (VA) nonservice-connected pension benefits.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel







INTRODUCTION

The veteran had recognized guerilla service from February to 
August 1945, and regular Philippine Army service from August 
1945 to February 1946.  This matter is before the Board of 
Veterans' Appeals (Board) from a July 2002 determination by 
VA Regional Office (RO) in Manila.  

In the July 2002 decision, the RO adjudicated the claim on a 
de novo basis by finding that the veteran did not have the 
requisite qualifying service, without considering whether new 
and material evidence had been submitted.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that a claim that had been denied on the basis that the 
claimant had no qualifying service was subject to reopening 
in accordance with 38 U.S.C.A. § 5108 if new and material 
evidence was submitted pertaining to that claim.  See D'Amico 
v. West, 209 F.3d 1322 (Fed. Cir. 2000).  The RO had not 
characterized the issue on appeal as whether new and material 
evidence had been received to reopen a claim of basic 
eligibility for VA nonservice-connected pension benefits.  
The veteran was not prejudiced by the RO's review, as it 
actually accorded him a broader scope of review than was 
warranted.  The Board recharacterizes the issue as shown on 
the preceding page to reflect that there are prior final 
decisions in this case.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to VA nonservice-
connected pension benefits was denied by an unappealed RO 
decision in September 1999 based essentially on a finding 
that he did not have the requisite qualifying service; his 
last previous attempt to reopen the claim was denied by an 
unappealed March 2001 RO decision.  

2.  Evidence received since the March 2001 decision either 
duplicates or is cumulative to evidence then of record; is 
not material as to whether the veteran had qualifying service 
for VA pension benefits; and does not raise a reasonable 
possibility of substantiating the claim.  

CONCLUSION OF LAW

Evidence received since the March 2001 decision is not new 
and material, and the claim of basic eligibility for VA 
pension benefits may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify includes the duty to 
advise what evidence, if any, the claimant is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While it appears that the VCAA does not apply in a case (as 
here) where the law is dispositive (see Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)), the Board finds that 
here, regardless, the applicable mandates of the VCAA and 
implementing regulations are substantially met.  The veteran 
was notified of the evidence necessary to substantiate his 
claim by the July 2002 rating decision, and in a February 
2003 statement of the case.  These documents adequately 
notified him of the evidence necessary to substantiate the 
matter on appeal and of the action to be taken by VA.  In 
January 2002 the veteran accepted the option of a Decision 
Review Officer (DRO) review of his claim.  A May 2003 DRO 
informal conference report indicates that the appeal process 
was explained to the veteran, and no additional evidence was 
identified or requested.  As he has been generally apprised 
of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has obtained official certification of the 
veteran's service.  As service department certifications of 
service are binding on VA, there is no additional evidence 
for the veteran to provide, and no further pertinent evidence 
is outstanding.  He is not prejudiced by the Board 
considering the merits of his appeal without the formality of 
a prior, separate VCAA notice letter.  

Background

Historically, by a September 1999 decision, the RO initially 
determined that the veteran was not eligible for VA 
nonservice-connected pension benefits because he did not have 
the requisite qualifying military service.  He was notified 
of that decision and did not initiate a timely appeal; hence, 
the September 1999 decision is final.  38 U.S.C.A § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2003).  In February 2001 
the veteran again filed a claim of entitlement to VA 
nonservice-connected pension benefits, and in March 2001 the 
RO declined to reopen the claim, finding that new and 
material evidence had not been received.  The veteran was 
notified of the March 2001 decision and did not appeal it; 
hence, the it is final, and is the last prior final denial of 
the claim of basic eligibility for VA pension benefits.

The evidence of record at the time of the March 2001 RO 
determination included the following:

?	A service department record showing that the veteran had 
recognized guerilla service from February to August 
1945, and had regular Philippine Army service from 
August 1945 to February 1946.  
?	An affidavit from a Philippine Army colonel, wherein the 
officer stated that he knew the veteran when he was 
first inducted "into my outfit on October 28, 1943."  
He reported that the veteran was attached to the "First 
Cavalry Brigade, 1st Cavalry Division, U.S. Army on 
March 25, 1945, and on July 10, 1945, he was absorbed 
into the Saber Force Regiment."  

?	The veteran's application for old age pension from the 
Philippine Veterans Affairs Office.

?	Philippine Army service records, including a January 
1946 report of physical examination on the veteran's 
separation from service (WD AGO Form 38), a certificate 
of discharge from the Philippine Army (P.A. AGO Form 
55), and a Philippine Army document addressing the 
status of a claim by the veteran for arrears in pay.

Evidence received subsequent to the March 2001 RO decision is 
as follows:

?	Statements by the veteran to the effect that his active 
service does, in fact, qualify him for entitlement to VA 
nonservice-connected pension benefits.

As noted above, the veteran's application to reopen the claim 
of basic eligibility for VA pension benefits was last finally 
denied by the RO in March 2001.  That determination is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Generally, when a 
claim is disallowed, it may not be reopened and allowed, and 
a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, 
"[I]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the veteran's request to reopen his 
claim for basic eligibility for VA pension benefits was 
received in June 2002, the amended regulation applies to this 
claim.  Under the amended version of 38 C.F.R. § 3.156(a), 
"new" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.
Regarding materiality, the U.S. Court of Appeals for Veterans 
Claims (the Court) has held that the newly presented evidence 
need not be probative of all the elements required to award 
the claim but that the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

Because the basis for the denial to reopen the veteran's 
claim for VA nonservice-connected pension benefits was that 
he did not have the requisite qualifying service, for 
evidence to be new and material, it would have to tend to 
show that he did have active service that would legally 
qualify him for such benefits.  See Evans, supra.  Based on a 
review of the complete record in this case, the Board finds 
that no new and material evidence has been received since the 
March 2001 RO decision.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 
38 C.F.R. § 3.203 (2003).  In addition, the Board notes that 
service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Id.; see also Dacoron v. Brown, 4 Vet. App. 115 (1993).  
Thus, based on service department certification of service, 
and despite the veteran's honorable service, the provisions 
of 38 U.S.C.A. § 107 and 38 C.F.R. § 3.40 are dispositive in 
this matter.  

The only evidence received by VA subsequent to the March 2001 
RO decision consists of the veteran's own additional 
statements to the effect that his active service does in fact 
qualify him for entitlement to VA nonservice-connected 
pension benefits.  These statements are not new.  His service 
was previously established, and is not in dispute.  Under 
Vargas-Gonzales, supra, the analysis need proceed no further.  
However, as (based on his repeat attempts to reopen) the 
veteran appears to not realize the basis for the denials of 
his claim, the Board would be remiss if it did not provide 
him the following further explanation.

To establish entitlement to VA nonservice-connected pension 
benefits qualifying active service must be shown.  Here, 
under the controlling law and regulations summarized above, 
the recognized active service (from February 1945 to February 
1946) is not qualifying.  For him to prevail in this claim he 
would have to show further service (other than from February 
1945 to February 1946) that is qualifying for VA pension 
benefits.  No other type of evidence or information would be 
material in the instant claim.  

In a case such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  





ORDER

The appeal to reopen a claim of basic eligibility for VA 
nonservice-connected pension benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



